 

TG THERAPEUTICS, INC.

 

Common Stock
(par value $0.001 per share)

 

At-the-Market Issuance Sales Agreement

 

June 21, 2013

 

MLV & Co. LLC 

1251 Avenue of the Americas

41st Floor 

New York, New York 10020 

 

Ladies and Gentlemen:

 

TG Therapeutics, Inc. (the “Company”), confirms its agreement (this
“Agreement”), with MLV & Co. LLC (“MLV”), as follows:

 

1.          Issuance and Sale of Shares. The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through MLV, shares (the
“Placement Shares”) of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), provided however, that in no event shall the Company issue
or sell through MLV such number of Placement Shares that (a) exceeds the number
of shares of Common Stock registered on the effective Registration Statement (as
defined below) pursuant to which the offering is being made, or (b) exceeds the
number of authorized but unissued shares of Common Stock (the lesser of (a) and
(b), the “Maximum Amount”). Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitations set forth
in this Section 1 on the number of Placement Shares issued and sold under this
Agreement shall be the sole responsibility of the Company and that MLV shall
have no obligation in connection with such compliance. The issuance and sale of
Placement Shares through MLV will be effected pursuant to the Registration
Statement (as defined below), although nothing in this Agreement shall be
construed as requiring the Company to use the Registration Statement to issue
any Placement Shares.

 

 

 

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (the “Securities
Act”), with the Securities and Exchange Commission (the “Commission”), a
registration statement on Form S-3 (File No. 333-189015), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (the “Exchange Act”). The Company has prepared a
prospectus supplement to the base prospectus included as part of such
registration statement specifically relating to the Placement Shares (the
“Prospectus Supplement”). The Company will furnish to MLV, for use by MLV,
copies of the base prospectus included as part of such registration statement,
as supplemented by the Prospectus Supplement, relating to the Placement Shares.
Except where the context otherwise requires, such registration statement,
including all documents filed as part thereof or incorporated by reference
therein, and including any information contained in a Prospectus (as defined
below) subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act or deemed to be a part of such registration statement pursuant to
Rule 430B of the Securities Act, is herein called the “Registration Statement.”
The base prospectus, including all documents incorporated or deemed incorporated
therein by reference to the extent such information has not been superseded or
modified in accordance with Rule 412 under the Securities Act (as qualified by
Rule 430B(g) of the Securities Act), included in the Registration Statement, as
it may be supplemented by the Prospectus Supplement, in the form in which such
base prospectus and/or Prospectus Supplement have most recently been filed by
the Company with the Commission pursuant to Rule 424(b) under the Securities
Act, is herein called the “Prospectus.” Any reference herein to the Registration
Statement, the Prospectus or any amendment or supplement thereto shall be deemed
to refer to and include the documents incorporated or deemed incorporated by
reference therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
“Incorporated Documents”).

 

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).

 

2.          Placements. Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a “Placement”), it will notify MLV by email
notice (or other method mutually agreed to in writing by the Parties) of the
number of Placement Shares, the time period during which sales are requested to
be made, any limitation on the number of Placement Shares that may be sold in
any one day and any minimum price below which sales may not be made (a
“Placement Notice”), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from MLV set forth on Schedule 3, as such Schedule 3 may be amended
from time to time. Provided that the Company is otherwise in compliance with the
terms of this Agreement, the Placement Notice shall be effective immediately
upon receipt by MLV unless and until (i) MLV declines to accept the terms
contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Placement Shares thereunder has been sold, (iii) the Company suspends or
terminates the Placement Notice or (iv) this Agreement has been terminated under
the provisions of Section 13. The amount of any discount, commission or other
compensation to be paid by the Company to MLV in connection with the sale of the
Placement Shares shall be calculated in accordance with the terms set forth in
Schedule 2. It is expressly acknowledged and agreed that neither the Company nor
MLV will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the Company delivers a Placement Notice to MLV
and MLV does not decline such Placement Notice pursuant to the terms set forth
above, and then only upon the terms specified therein and herein. In the event
of a conflict between the terms of Sections 2 or 3 of this Agreement and the
terms of a Placement Notice, the terms of the Placement Notice will control.

 

2

 

 

3.          Sale of Placement Shares by MLV.

 

a.           Subject to the terms and conditions of this Agreement, for the
period specified in a Placement Notice, MLV will use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
state and federal laws, rules and regulations and the rules of The NASDAQ Stock
Market LLC (the “Exchange”), to sell the Placement Shares up to the amount
specified in, and otherwise in accordance with the terms of, such Placement
Notice. MLV will provide written confirmation to the Company no later than the
opening of the Trading Day (as defined below) immediately following the Trading
Day on which it has made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to MLV pursuant to Section 2 with respect to such sales, and the Net
Proceeds (as defined below) payable to the Company, with an itemization of the
deductions made by MLV (as set forth in Section 5(b)) from the gross proceeds
that it receives from such sales. Subject to the terms of a Placement Notice,
MLV may sell Placement Shares by any method permitted by law deemed to be an
“at-the-market” offering as defined in Rule 415 of the Securities Act, including
without limitation sales made directly on the Exchange, on any other existing
trading market for the Common Stock or to or through a market maker. Subject to
the terms of a Placement Notice, MLV may also sell Placement Shares by any other
method permitted by law, including but not limited to negotiated transactions,
with the Company’s consent. “Trading Day” means any day on which Common Stock is
purchased and sold on the Exchange.

 

b.           During the term of this Agreement, neither MLV nor any of its
affiliates or subsidiaries shall engage in (i) any short sale of any security of
the Company or (ii) any sale of any security of the Company that MLV does not
own or any sale which is consummated by the delivery of a security of the
Company borrowed by, or for the account of, MLV. Neither MLV nor any of its
affiliates or subsidiaries shall engage in any proprietary trading or trading
for MLV’s (or its affiliates’ or subsidiaries’) own account.

 

4.          Suspension of Sales. The Company or MLV may, upon notice to the
other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 3, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 3), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair any party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. Each of the parties agrees that
no such notice under this Section 4 shall be effective against any other party
unless it is made to one of the individuals named on Schedule 3 hereto, as such
Schedule may be amended from time to time.

 



3

 

 

5.          Sale and Delivery to MLV; Settlement.

  

a.           Sale of Placement Shares. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, upon MLV’s acceptance of the terms of a Placement Notice, and unless the
sale of the Placement Shares described therein has been declined, suspended, or
otherwise terminated in accordance with the terms of this Agreement, MLV, for
the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices to
sell such Placement Shares up to the amount specified in, and otherwise in
accordance with the terms of, such Placement Notice. The Company acknowledges
and agrees that (i) there can be no assurance that MLV will be successful in
selling Placement Shares, (ii) MLV will incur no liability or obligation to the
Company or any other person or entity if it does not sell Placement Shares for
any reason other than a failure by MLV to use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
law and regulations to sell such Placement Shares as required under this
Agreement and (iii) MLV shall be under no obligation to purchase Placement
Shares on a principal basis pursuant to this Agreement, except as otherwise
agreed by MLV and the Company.

 

b.           Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by MLV, after
deduction for (i) MLV’s commission, discount or other compensation for such
sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.

 

c.           Delivery of Placement Shares. On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting MLV’s or its designee’s account
(provided MLV shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System or by such other
means of delivery as may be mutually agreed upon by the parties hereto which in
all cases shall be freely tradable, transferable, registered shares in good
deliverable form. On each Settlement Date, MLV will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. The Company agrees that if the Company, or its transfer
agent (if applicable), defaults in its obligation to deliver Placement Shares on
a Settlement Date, then in addition to and in no way limiting the rights and
obligations set forth in Section 11(a) hereto, it will (i) hold MLV harmless
against any loss, claim, damage, or reasonable, documented expense (including
reasonable and documented legal fees and expenses), as incurred, arising out of
or in connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to MLV (without duplication) any commission, discount,
or other compensation to which it would otherwise have been entitled absent such
default.

 

4

 

 

d.            Limitations on Offering Size. Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares if, after
giving effect to the sale of such Placement Shares, the aggregate number of
Placement Shares sold pursuant to this Agreement would exceed the lesser of (A)
together with all sales of Placement Shares under this Agreement, the Maximum
Amount, (B) the amount available for offer and sale under the currently
effective Registration Statement and (C) the amount authorized from time to time
to be issued and sold under this Agreement by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to MLV in writing. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares pursuant to this Agreement
at a price lower than the minimum price authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to MLV in writing. Further, under
no circumstances shall the Company cause or permit the aggregate offering amount
of Placement Shares sold pursuant to this Agreement to exceed the Maximum
Amount.

 

6.          Representations and Warranties of the Company. Except as disclosed
in the Registration Statement or Prospectus (including the Incorporated
Documents), the Company represents and warrants to, and agrees with MLV that as
of the date of this Agreement and as of each Applicable Time (as defined below),
unless such representation, warranty or agreement specifies a different date or
time:

 

a.           Registration Statement and Prospectus. The Company and, assuming no
act or omission on the part of MLV that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act. The
Registration Statement has been filed with the Commission and has been declared
effective under the Securities Act. The Prospectus Supplement will name MLV as
the agent in the section entitled “Plan of Distribution.” The Company has not
received, and has no notice of, any order of the Commission preventing or
suspending the use of the Registration Statement, or threatening or instituting
proceedings for that purpose. The Registration Statement and the offer and sale
of Placement Shares as contemplated hereby meet the requirements of Rule 415
under the Securities Act and comply in all material respects with said Rule. Any
statutes, regulations, contracts or other documents that are required to be
described in the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement have been so described or filed. Copies
of the Registration Statement, the Prospectus, and any such amendments or
supplements and all documents incorporated by reference therein that were filed
with the Commission on or prior to the date of this Agreement have been
delivered, or are available through EDGAR, to MLV and its counsel. The Company
has not distributed and, prior to the later to occur of each Settlement Date and
completion of the distribution of the Placement Shares, will not distribute any
offering material in connection with the offering or sale of the Placement
Shares other than the Registration Statement and the Prospectus and any Issuer
Free Writing Prospectus (as defined below) to which MLV has consented. The
Common Stock is currently quoted on the Exchange. The Company has not, in the 12
months preceding the date hereof, received notice from the Exchange to the
effect that the Company is not in compliance with the listing or maintenance
requirements of the Exchange. The Company has no reason to believe that it will
not in the foreseeable future continue to be in compliance with all such listing
and maintenance requirements.

 

5

 

 

b.           No Misstatement or Omission. The Registration Statement, when it
became effective, and the Prospectus, and any amendment or supplement thereto,
on the date of such Prospectus or amendment or supplement, conformed and will
conform in all material respects with the requirements of the Securities Act. At
each Settlement Date, the Registration Statement and the Prospectus, as of such
date, will conform in all material respects with the requirements of the
Securities Act. The Registration Statement, when it became or becomes effective,
did not, and will not, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Prospectus and any amendment and
supplement thereto, on the date thereof and at each Applicable Time (defined
below), did not or will not include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading. The documents
incorporated by reference in the Prospectus or any Prospectus Supplement did
not, and any further documents filed and incorporated by reference therein will
not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading. The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by MLV specifically for
use in the preparation thereof.

 

c.           Conformity with Securities Act and Exchange Act. The Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus or any amendment
or supplement thereto, and the Incorporated Documents, when such documents were
or are filed with the Commission under the Securities Act or the Exchange Act or
became or become effective under the Securities Act, as the case may be,
conformed or will conform in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable.

 

d.           Financial Information. The consolidated financial statements of the
Company included or incorporated by reference in the Registration Statement and
the Prospectus, together with the related notes and schedules, present fairly,
in all material respects, the consolidated financial position of the Company and
the Subsidiaries (as defined below) as of the dates indicated and the
consolidated results of operations, cash flows and changes in stockholders’
equity of the Company for the periods specified and have been prepared in
compliance with the requirements of the Securities Act and Exchange Act, as
applicable, and in conformity with generally accepted accounting principles in
the United States (“GAAP”) applied on a consistent basis (except for such
adjustments to accounting standards and practices as are noted therein) during
the periods involved; the other financial and statistical data with respect to
the Company and the Subsidiaries contained or incorporated by reference in the
Registration Statement and the Prospectus, are accurately and fairly presented
and prepared on a basis consistent with the financial statements and books and
records of the Company; there are no financial statements (historical or pro
forma) that are required to be included or incorporated by reference in the
Registration Statement, or the Prospectus that are not included or incorporated
by reference as required; the Company and the Subsidiaries do not have any
material liabilities or obligations, direct or contingent (including any off
balance sheet obligations), not described in the Registration Statement, and the
Prospectus which are required to be described in the Registration Statement or
Prospectus; and all disclosures contained or incorporated by reference in the
Registration Statement and the Prospectus, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable;

 

6

 

 

e.           Conformity with EDGAR Filing. The Prospectus delivered to MLV for
use in connection with the sale of the Placement Shares pursuant to this
Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.

 

f.            Organization. The Company and any subsidiary that is a significant
subsidiary (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the Commission) (each, a “Subsidiary”, collectively, the “Subsidiaries”),
are, and will be, duly organized, validly existing as a corporation and in good
standing under the laws of their respective jurisdictions of organization. The
Company and the Subsidiaries are, and will be, duly licensed or qualified as a
foreign corporation for transaction of business and in good standing under the
laws of each other jurisdiction in which their respective ownership or lease of
property or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on the assets,
business, operations, earnings, properties, condition (financial or otherwise),
prospects, stockholders’ equity or results of operations of the Company and the
Subsidiaries taken as a whole, or prevent the consummation of the transactions
contemplated hereby (a “Material Adverse Effect”).

 

g.           Subsidiaries. As of the date hereof, the Company’s only
Subsidiaries are set forth on Schedule 6(g). The Company owns directly or
indirectly, all of the equity interests of the Subsidiaries free and clear of
any lien, charge, security interest, encumbrance, right of first refusal or
other restriction, and all the equity interests of the Subsidiaries are validly
issued and are fully paid, nonassessable and free of preemptive and similar
rights.

 

h.           No Violation or Default. Neither the Company nor any Subsidiary is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any Subsidiary is a party or by which the Company or any Subsidiary is bound or
to which any of the property or assets of the Company or any Subsidiary is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of each of clauses (ii) and (iii) above, for any
such violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. To the Company’s
knowledge, no other party under any material contract or other agreement to
which it or any Subsidiary is a party is in default in any respect thereunder
where such default would reasonably be expected to have a Material Adverse
Effect.

 

7

 

 

 

i.            No Material Adverse Effect. Since the date of the most recent
financial statements of the Company included or incorporated by reference in the
Registration Statement and Prospectus, there has not been (i) any Material
Adverse Effect, or any development involving a prospective Material Adverse
Effect, in or affecting the business, properties, management, condition
(financial or otherwise), results of operations, or prospects of the Company and
the Subsidiaries taken as a whole, (ii) any transaction which is material to the
Company and the Subsidiaries taken as a whole, (iii) any obligation or
liability, direct or contingent (including any off-balance sheet obligations),
incurred by the Company or the Subsidiaries, which is material to the Company
and the Subsidiaries taken as a whole, (iv) any material change in the capital
stock (other than (A) the grant of additional options under the Company’s
existing stock option plans, (B) changes in the number of outstanding Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof, (C) as a result of the issuance of Placement
Shares, (D) any repurchases of capital stock of the Company, (E) as described in
a proxy statement filed on Schedule 14A or a Registration Statement on Form S-4,
or (F) otherwise publicly announced) or outstanding long-term indebtedness of
the Company or the Subsidiaries or (v) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any Subsidiary,
other than in each case above in the ordinary course of business or as otherwise
disclosed in the Registration Statement or Prospectus.

 

j.            Capitalization. The issued and outstanding shares of capital stock
of the Company have been validly issued, are fully paid and non-assessable and,
other than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar rights. The
Company has an authorized, issued and outstanding capitalization as set forth in
the Registration Statement and the Prospectus as of the dates referred to
therein (other than (i) the grant of additional options under the Company’s
existing stock option plans, (ii) changes in the number of outstanding Common
Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof, (iii) as a result of the issuance of Placement
Shares, or (iv) any repurchases of capital stock of the Company) and such
authorized capital stock conforms to the description thereof set forth in the
Registration Statement and the Prospectus. The description of the Common Stock
in the Registration Statement and the Prospectus is complete and accurate in all
material respects. As of the date referred to therein, the Company did not have
outstanding any options to purchase, or any rights or warrants to subscribe for,
or any securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.

 

k.          S-3 Eligibility. (i) At the time of filing the Registration
Statement and (ii) at the time of the most recent amendment thereto for the
purposes of complying with Section 10(a)(3) of the Securities Act (whether such
amendment was by post-effective amendment, incorporated report filed pursuant to
Section 13 or 15(d) of the Exchange Act or form of prospectus), the Company met
the then applicable requirements for use of Form S-3 under the Securities Act,
including compliance with General Instruction I.B.1 of Form S-3.

 

8

 

 

l.            Authorization; Enforceability. The Company has full legal right,
power and authority to enter into this Agreement and perform the transactions
contemplated hereby. This Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except to
the extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification and
contribution provisions of Section 11 hereof may be limited by federal or state
securities laws and public policy considerations in respect thereof.

 

m.           Authorization of Placement Shares. The Placement Shares, when
issued and delivered pursuant to the terms approved by the board of directors of
the Company or a duly authorized committee thereof, or a duly authorized
executive committee, against payment therefor as provided herein, will be duly
and validly authorized and issued and fully paid and nonassessable, free and
clear of any pledge, lien, encumbrance, security interest or other claim (other
than any pledge, lien, encumbrance, security interest or other claim arising
from an act or omission of MLV or a purchaser), including any statutory or
contractual preemptive rights, resale rights, rights of first refusal or other
similar rights, and will be registered pursuant to Section 12 of the Exchange
Act. The Placement Shares, when issued, will conform in all material respects to
the description thereof set forth in or incorporated into the Prospectus.

 

n.           No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, and the issuance and sale by the
Company of the Placement Shares as contemplated hereby, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange,
including any notices that may be required by Exchange, in connection with the
sale of the Placement Shares by MLV.

 

o.           No Preferential Rights. (i) No person, as such term is defined in
Rule 1-02 of Regulation S-X promulgated under the Securities Act (each, a
“Person”), has the right, contractual or otherwise, to cause the Company to
issue or sell to such Person any Common Stock or shares of any other capital
stock or other securities of the Company (other than upon the exercise of
options or warrants to purchase Common Stock or upon the exercise of options
that may be granted from time to time under the Company’s stock option plans),
(ii) no Person has any preemptive rights, rights of first refusal, or any other
rights (whether pursuant to a “poison pill” provision or otherwise) to purchase
any Common Stock or shares of any other capital stock or other securities of the
Company from the Company which have not been duly waived with respect to the
offering contemplated hereby, (iii) no Person has the right to act as an
underwriter or as a financial advisor to the Company in connection with the
offer and sale of the Common Stock, and (iv) no Person has the right,
contractual or otherwise, to require the Company to register under the
Securities Act any Common Stock or shares of any other capital stock or other
securities of the Company, or to include any such shares or other securities in
the Registration Statement or the offering contemplated thereby, whether as a
result of the filing or effectiveness of the Registration Statement or the sale
of the Placement Shares as contemplated thereby or otherwise.

 

9

 

 

p.           Independent Public Accountant. CohnReznick LLP (the “Accountant”),
whose report on the consolidated financial statements of the Company is filed
with the Commission as part of the Company’s most recent Annual Report on Form
10-K filed with the Commission and incorporated into the Registration Statement,
are and, during the periods covered by their report, were independent public
accountants within the meaning of the Securities Act and the Public Company
Accounting Oversight Board (United States). To the Company’s knowledge, with due
inquiry, the Accountant is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) with
respect to the Company.

 

q.           Enforceability of Agreements. All agreements between the Company
and third parties expressly referenced in the Prospectus, other than such
agreements that have expired by their terms or whose termination is disclosed in
documents filed by the Company on EDGAR, are legal, valid and binding
obligations of the Company enforceable in accordance with their respective
terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, and
except for any unenforceability that, individually or in the aggregate, would
not unreasonably be expected to have a Material Adverse Effect.

 

r.            No Litigation. There are no legal, governmental or regulatory
actions, suits or proceedings pending, nor, to the Company’s knowledge, any
legal, governmental or regulatory investigations, to which the Company or a
Subsidiary is a party or to which any property of the Company or any Subsidiary
is the subject that, individually or in the aggregate, if determined adversely
to the Company or any Subsidiary, would reasonably be expected to have a
Material Adverse Effect or materially and adversely affect the ability of the
Company to perform its obligations under this Agreement; to the Company’s
knowledge, no such actions, suits or proceedings are threatened or contemplated
by any governmental or regulatory authority or threatened by others that,
individually or in the aggregate, if determined adversely to the Company or any
Subsidiary, would reasonably be expected to have a Material Adverse Effect; and
(i) there are no current or pending legal, governmental or regulatory
investigations, actions, suits or proceedings that are required under the
Securities Act to be described in the Prospectus that are not described in the
Prospectus including any Incorporated Document; and (ii) there are no contracts
or other documents that are required under the Securities Act to be filed as
exhibits to the Registration Statement that are not so filed.

 

s.          Licenses and Permits. The Company and the Subsidiaries possess or
have obtained, all licenses, certificates, consents, orders, approvals, permits
and other authorizations issued by, and have made all declarations and filings
with, the appropriate federal, state, local or foreign governmental or
regulatory authorities that are necessary for the ownership or lease of their
respective properties or the conduct of their respective businesses as described
in the Registration Statement and the Prospectus (the “Permits”), except where
the failure to possess, obtain or make the same would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Neither
the Company nor any Subsidiary have received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

10

 

 

t.            No Material Defaults. Neither the Company nor any Subsidiary has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

u.           Certain Market Activities. Neither the Company, nor any Subsidiary,
nor any of their respective directors, officers or controlling persons has
taken, directly or indirectly, any action designed, or that has constituted or
would reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.

 

v.           Broker/Dealer Relationships. Neither the Company nor any Subsidiary
or any related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).

 

w.          No Reliance. The Company has not relied upon MLV or legal counsel
for MLV for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

 

x.         Taxes. The Company and the Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as otherwise disclosed in or contemplated by the Registration
Statement or the Prospectus, no tax deficiency has been determined adversely to
the Company or any Subsidiary which has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Company
has no knowledge of any federal, state or other governmental tax deficiency,
penalty or assessment which has been or might be asserted or threatened against
it which could have a Material Adverse Effect.

 

11

 

 

y.         Title to Real and Personal Property. The Company and the Subsidiaries
have good and valid title in fee simple to all items of real property and good
and valid title to all personal property described in the Registration Statement
or Prospectus as being owned by them that are material to the businesses of the
Company or such Subsidiary, in each case free and clear of all liens,
encumbrances and claims, except those that (i) do not materially interfere with
the use made and proposed to be made of such property by the Company and the
Subsidiaries or (ii) would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect. Any real property described in the
Registration Statement or Prospectus as being leased by the Company and the
Subsidiaries is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or proposed
to be made of such property by the Company or the Subsidiaries or (B) would not
be reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

z.         Intellectual Property. The Company and the Subsidiaries own or
possess adequate enforceable rights to use all patents, patent applications,
trademarks (both registered and unregistered), service marks, trade names,
trademark registrations, service mark registrations, copyrights, licenses and
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures) (collectively,
the “Intellectual Property”), necessary for the conduct of their respective
businesses as conducted as of the date hereof, except to the extent that the
failure to own or possess adequate rights to use such Intellectual Property
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; the Company and the Subsidiaries have not received any
written notice of any claim of infringement or conflict which asserted
Intellectual Property rights of others, which infringement or conflict, if the
subject of an unfavorable decision, would result in a Material Adverse Effect;
there are no pending, or to the Company’s knowledge, threatened judicial
proceedings or interference proceedings against the Company or its Subsidiaries
challenging the Company’s or any of its Subsidiary’s rights in or to or the
validity of the scope of any of the Company’s or any Subsidiary’s patents,
patent applications or proprietary information; no other entity or individual
has any right or claim in any of the Company’s or any of its Subsidiary’s
patents, patent applications or any patent to be issued therefrom by virtue of
any contract, license or other agreement entered into between such entity or
individual and the Company or any Subsidiary or by any non-contractual
obligation, other than by written licenses granted by the Company or any
Subsidiary; the Company and the Subsidiaries have not received any written
notice of any claim challenging the rights of the Company or its Subsidiaries in
or to any Intellectual Property owned, licensed or optioned by the Company or
any Subsidiary which claim, if the subject of an unfavorable decision would
result in a Material Adverse Effect.

 

aa.         Environmental Laws. The Company and the Subsidiaries (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as described in the Registration Statement and the Prospectus; and
(iii) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

12

 

 

bb.         Disclosure Controls. The Company maintains systems of internal
accounting controls designed to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company is not aware of any material weaknesses in its internal control over
financial reporting (other than as set forth in the Registration Statement or
the Prospectus). Since the date of the latest audited financial statements of
the Company included in the Prospectus, there has been no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting (other than as set forth in the Registration
Statement or the Prospectus). The Company has established disclosure controls
and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company and the Subsidiaries is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of a date within 90 days prior to the filing date of the Form 10-K
for the fiscal year most recently ended (such date, the “Evaluation Date”). The
Company presented in its Form 10-K for the fiscal year most recently ended the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the most recent
Evaluation Date. Since the most recent Evaluation Date, there have been no
significant changes in the Company’s internal controls (as such term is defined
in Item 307(b) of Regulation S-K under the Securities Act) or, to the Company’s
knowledge, in other factors that could significantly affect the Company’s
internal controls. To the knowledge of the Company, the Company’s “internal
controls over financial reporting” and “disclosure controls and procedures” are
effective.

 

cc.         Sarbanes-Oxley Act. There is and has been no failure on the part of
the Company or, to the knowledge of the Company, any of the Company’s directors
or officers, in their capacities as such, to comply with any applicable
provisions of the Sarbanes-Oxley Act and the rules and regulations promulgated
thereunder. Each of the principal executive officer and the principal financial
officer of the Company (or each former principal executive officer of the
Company and each former principal financial officer of the Company as
applicable) has made all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act with respect to all reports, schedules, forms, statements and
other documents required to be filed by it or furnished by it to the Commission
during the past 12 months. For purposes of the preceding sentence, “principal
executive officer” and “principal financial officer” shall have the meanings
given to such terms in the Exchange Act Rules 13a-15 and 15d-15.

 

13

 

 

dd.         Finder’s Fees. Neither the Company nor any Subsidiary has incurred
any liability for any finder’s fees, brokerage commissions or similar payments
in connection with the transactions herein contemplated, except as may otherwise
exist with respect to MLV pursuant to this Agreement.

 

ee.         Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any Subsidiary exists or, to the knowledge of the Company, is
threatened which would reasonably be expected to result in a Material Adverse
Effect.

 

ff.         Investment Company Act. Neither the Company nor any Subsidiary is
or, after giving effect to the offering and sale of the Placement Shares, will
be an “investment company” or an entity “controlled” by an “investment company,”
as such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).

 

gg.         Operations. The operations of the Company and the Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or the Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any Subsidiary with respect to the Money
Laundering Laws is pending or, to the knowledge of the Company, threatened.

 

hh.         Off-Balance Sheet Arrangements. There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the knowledge of the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Registration Statement or the Prospectus which have not been described as
required.

 

ii.         Underwriter Agreements. The Company is not a party to any agreement
with an agent or underwriter for any other “at-the-market” or continuous equity
transaction.

 

jj.         ERISA. To the knowledge of the Company, each material employee
benefit plan, within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), that is maintained,
administered or contributed to by the Company or any of its affiliates for
employees or former employees of the Company and the Subsidiaries has been
maintained in material compliance with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”); no
prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred which would result in a material liability to the
Company with respect to any such plan excluding transactions effected pursuant
to a statutory or administrative exemption; and for each such plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no “accumulated funding deficiency” as defined in Section 412 of the Code has
been incurred, whether or not waived, and the fair market value of the assets of
each such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

 

14

 

 

kk.         Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith. The Forward-Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) except for any Forward-Looking Statement included in any financial
statements and notes thereto, are within the coverage of the safe harbor for
forward looking statements set forth in Section 27A of the Securities Act, Rule
175(b) under the Securities Act or Rule 3b-6 under the Exchange Act, as
applicable, (ii) were made by the Company with a reasonable basis and in good
faith and reflect the Company’s good faith commercially reasonable best estimate
of the matters described therein as of the respective dates on which such
statements were made, and (iii) have been prepared in accordance with Item 10 of
Regulation S-K under the Securities Act.

 

ll.         Margin Rules. Neither the issuance, sale and delivery of the
Placement Shares nor the application of the proceeds thereof by the Company as
described in the Registration Statement and the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

mm.     Insurance. The Company and the Subsidiaries carry, or are covered by,
insurance in such amounts and covering such risks as the Company and the
Subsidiaries reasonably believe are adequate for the conduct of their business
and as is customary for companies of similar size engaged in similar businesses
in similar industries.

 

nn.       No Improper Practices. (i) Neither the Company nor, to the Company’s
knowledge, the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or, to the Company’s knowledge, the Subsidiaries or any affiliate of
any of them, on the one hand, and the directors, officers and stockholders of
the Company or, to the Company’s knowledge, the Subsidiaries, on the other hand,
that is required by the Securities Act to be described in the Registration
Statement and the Prospectus that is not so described; (iii) no relationship,
direct or indirect, exists between or among the Company or the Subsidiaries or
any affiliate of them, on the one hand, and the directors, officers,
stockholders or directors of the Company or, to the Company’s knowledge, the
Subsidiaries, on the other hand, that is required by the rules of FINRA to be
described in the Registration Statement and the Prospectus that is not so
described; (iv) there are no material outstanding loans or advances or material
guarantees of indebtedness by the Company or, to the Company’s knowledge, the
Subsidiaries to or for the benefit of any of their respective officers or
directors or any of the members of the families of any of them; and (v) the
Company has not offered, or caused any placement agent to offer, Common Stock to
any person with the intent to influence unlawfully (A) a customer or supplier of
the Company or the Subsidiaries to alter the customer’s or supplier’s level or
type of business with the Company or the Subsidiaries or (B) a trade journalist
or publication to write or publish favorable information about the Company or
the Subsidiaries or any of their respective products or services, and, (vi)
neither the Company nor the Subsidiaries nor, to the Company’s knowledge, any
employee or agent of the Company or the Subsidiaries has made any payment of
funds of the Company or the Subsidiaries or received or retained any funds in
violation of any law, rule or regulation (including, without limitation, the
Foreign Corrupt Practices Act of 1977), which payment, receipt or retention of
funds is of a character required to be disclosed in the Registration Statement
or the Prospectus.

 

15

 

 

oo.         Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 at the times specified in Rules 164 and
433 under the Securities Act in connection with the offering of the Placement
Shares.

 

pp.         No Misstatement or Omission in an Issuer Free Writing Prospectus.
Each Issuer Free Writing Prospectus, as of its issue date and as of each
Applicable Time (as defined in Section 25 below), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement or the Prospectus, including
any incorporated document deemed to be a part thereof that has not been
superseded or modified. The foregoing sentence does not apply to statements in
or omissions from any Issuer Free Writing Prospectus based upon and in
conformity with written information furnished to the Company by MLV specifically
for use therein.

 

qq.         No Conflicts. Neither the execution of this Agreement, nor the
issuance, offering or sale of the Placement Shares, nor the consummation of any
of the transactions contemplated herein and therein, nor the compliance by the
Company with the terms and provisions hereof and thereof will conflict with, or
will result in a breach of, any of the terms and provisions of, or has
constituted or will constitute a default under, or has resulted in or will
result in the creation or imposition of any lien, charge or encumbrance upon any
property or assets of the Company pursuant to the terms of any contract or other
agreement to which the Company may be bound or to which any of the property or
assets of the Company is subject, except (i) such conflicts, breaches or
defaults as may have been waived and (ii) such conflicts, breaches and defaults
that would not reasonably be expected to have a Material Adverse Effect; nor
will such action result (x) in any violation of the provisions of the
organizational or governing documents of the Company, or (y) in any material
violation of the provisions of any statute or any order, rule or regulation
applicable to the Company or of any court or of any federal, state or other
regulatory authority or other government body having jurisdiction over the
Company, except where such violation would not reasonably be expected to have a
Material Adverse Effect.

 

16

 

 

rr.         Compliance with Applicable Laws. The Company and the Subsidiaries:
(A) are and at all times have been in material compliance with all statutes,
rules and regulations applicable to the ownership, testing, development,
manufacture, packaging, processing, use, distribution, marketing, labeling,
promotion, sale, offer for sale, storage, import, export or disposal of any
product under development, manufactured or distributed by the Company or the
Subsidiaries (“Applicable Laws”), (b) have not received any Form 483 from the
FDA, notice of adverse finding, warning letter, or other written correspondence
or notice from the FDA, the European Medicines Agency (the “EMA”), or any other
federal, state, local or foreign governmental or regulatory authority alleging
or asserting material noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”),
which would, individually or in the aggregate, result in a Material Adverse
Effect; (C) possess all material Authorizations and such Authorizations are
valid and in full force and effect and neither the Company nor the Subsidiaries
is in material violation of any term of any such Authorizations; (D) have not
received written notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from the FDA, the EMA,
or any other federal, state, local or foreign governmental or regulatory
authority or third party alleging that any Company product, operation or
activity is in material violation of any Applicable Laws or Authorizations and
has no knowledge that the FDA, the EMA, or any other federal, state, local or
foreign governmental or regulatory authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding
against the Company; (E) have not received notice that the FDA, EMA, or any
other federal, state, local or foreign governmental or regulatory authority has
taken, is taking or intends to take action to limit, suspend, modify or revoke
any material Authorizations and has no knowledge that the FDA, EMA, or any other
federal, state, local or foreign governmental or regulatory authority is
considering such action; and (F) have filed, obtained, maintained or submitted
all reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments as required by any Applicable Laws or
Authorizations except where the failure to file such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments would not result in a Material Adverse Effect, and that all such
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments were materially complete and correct on the date
filed (or were corrected or supplemented by a subsequent submission).

 

ss.         Clinical Studies. All animal and other preclinical studies and
clinical trials conducted by the Company or on behalf of the Company were, and,
if still pending are, to the Company’s knowledge, being conducted in all
material respects in compliance with all Applicable Laws and in accordance with
experimental protocols, procedures and controls generally used by qualified
experts in the preclinical study and clinical trials of new drugs and biologics
as applied to comparable products to those being developed by the Company; the
descriptions of the results of such preclinical studies and clinical trials
contained in the Registration Statement and the Prospectus are accurate in all
material respects, and, except as set forth in the Registration Statement and
the Prospectus, the Company has no knowledge of any other clinical trials or
preclinical studies, the results of which reasonably call into question the
clinical trial or preclinical study results described or referred to in the
Registration Statement and the Prospectus when viewed in the context in which
such results are described; and the Company has not received any written notices
or correspondence from the FDA, the EMA, or any other domestic or foreign
governmental agency requiring the termination or suspension of any preclinical
studies or clinical trials conducted by or on behalf of the Company that are
described in the Registration Statement and the Prospectus or the results of
which are referred to in the Registration Statement and the Prospectus.

 

17

 

 

tt.         Compliance Program. The Company has established and administers a
compliance program applicable to the Company, to assist the Company and the
directors, officers and employees of the Company in complying with applicable
regulatory guidelines (including, without limitation, those administered by the
FDA, the EMA, and any other foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the FDA
or EMA); except where such noncompliance would not reasonably be expected to
have a Material Adverse Effect.

 

uu.         OFAC.

 

(i)    The Company represents that, neither the Company nor any Subsidiary
(collectively, the “Entity”) or any director, officer, employee, agent,
affiliate or representative of the Entity, is a government, individual, or
entity (in this paragraph (ss), “Person”) that is, or is owned or controlled by
a Person that is:

 

(a)          the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

 

(b)          located, organized or resident in a country or territory that is
the subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba,
Iran, North Korea, Sudan and Syria).

 

(ii) The Entity represents and covenants that it will not, directly or
indirectly, knowingly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person:

 

(a)          to fund or facilitate any activities or business of or with any
Person or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or

 

(b)          in any other manner that will result in a violation of Sanctions by
any Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii) The Entity represents and covenants that, except as detailed in the
Prospectus, for the past 5 years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.

 

18

 

 

vv.         Stock Transfer Taxes. On each Settlement Date, all stock transfer or
other taxes (other than income taxes) which are required to be paid in
connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with
by the Company.

 

Any certificate signed by an officer of the Company and delivered to MLV or to
counsel for MLV pursuant to or in connection with this Agreement shall be deemed
to be a representation and warranty by the Company, as applicable, to MLV as to
the matters set forth therein.

 

7.          Covenants of the Company. The Company covenants and agrees with MLV
that:

 

a.           Registration Statement Amendments. After the date of this Agreement
and during any period in which a prospectus relating to any Placement Shares is
required to be delivered by MLV under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act) (the “Prospectus Delivery Period”) (i) the Company will
notify MLV promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference or
amendments not related to any Placement, has been filed with the Commission
and/or has become effective or any subsequent supplement to the Prospectus has
been filed and of any request by the Commission for any amendment or supplement
to the Registration Statement or Prospectus related to the Placement or for
additional information related to the Placement, (ii) the Company will prepare
and file with the Commission, promptly upon MLV’s request, any amendments or
supplements to the Registration Statement or Prospectus that, in MLV’s
reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by MLV (provided, however, that the failure
of MLV to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect MLV’s right to rely on the representations and
warranties made by the Company in this Agreement and provided, further, that the
only remedy MLV shall have with respect to the failure to make such filing shall
be to cease making sales under this Agreement until such amendment or supplement
is filed); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus relating to the Placement Shares or a
security convertible into the Placement Shares unless a copy thereof has been
submitted to MLV within a reasonable period of time before the filing and MLV
has not reasonably objected thereto (provided, however, that (A) the failure of
MLV to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect MLV’s right to rely on the representations and
warranties made by the Company in this Agreement and (B) the Company has no
obligation to provide MLV any advance copy of such filing or to provide MLV an
opportunity to object to such filing if the filing does not name MLV or does not
related to the transaction herein provided; and provided, further, that the only
remedy MLV shall have with respect to the failure by the Company to obtain such
consent shall be to cease making sales under this Agreement) and the Company
will furnish to MLV at the time of filing thereof a copy of any document that
upon filing is deemed to be incorporated by reference into the Registration
Statement or Prospectus, except for those documents available via EDGAR; and
(iv) the Company will cause each amendment or supplement to the Prospectus to be
filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act or, in the case of any document to be
incorporated therein by reference, to be filed with the Commission as required
pursuant to the Exchange Act, within the time period prescribed (the
determination to file or not file any amendment or supplement with the
Commission under this Section 7(a), based on the Company’s reasonable opinion or
reasonable objections, shall be made exclusively by the Company).

 

19

 

 

b.           Notice of Commission Stop Orders. The Company will advise MLV,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise MLV promptly after it receives any request by
the Commission for any amendments to the Registration Statement or any amendment
or supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

 

c.           Delivery of Prospectus; Subsequent Changes. During the Prospectus
Delivery Period, the Company will comply with all requirements imposed upon it
by the Securities Act, as from time to time in force, and to file on or before
their respective due dates all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Sections 13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange
Act. If the Company has omitted any information from the Registration Statement
pursuant to Rule 430A under the Securities Act, it will use its commercially
reasonable efforts to comply with the provisions of and make all requisite
filings with the Commission pursuant to said Rule 430A and to notify MLV
promptly of all such filings. If during the Prospectus Delivery Period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such Prospectus Delivery Period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify MLV to suspend
the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay the filing of any
amendment or supplement, if in the judgment of the Company, it is in the best
interest of the Company.

 

20

 

 

d.           Listing of Placement Shares. During the Prospectus Delivery Period,
the Company will use its commercially reasonable efforts to cause the Placement
Shares to be listed on the Exchange and to qualify the Placement Shares for sale
under the securities laws of such jurisdictions in the United States as MLV
reasonably designates and to continue such qualifications in effect so long as
required for the distribution of the Placement Shares; provided, however, that
the Company shall not be required in connection therewith to qualify as a
foreign corporation or dealer in securities or file a general consent to service
of process in any jurisdiction.

 

e.           Delivery of Registration Statement and Prospectus. The Company will
furnish to MLV and its counsel (at the reasonable expense of the Company) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
the Prospectus Delivery Period (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as MLV may from time to time reasonably request and, at MLV’s request, will also
furnish copies of the Prospectus to each exchange or market on which sales of
the Placement Shares may be made; provided, however, that the Company shall not
be required to furnish any document (other than the Prospectus) to MLV to the
extent such document is available on EDGAR.

 

f.            Earnings Statement. The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

 

g.           Use of Proceeds. The Company will use the Net Proceeds as described
in the Prospectus in the section entitled “Use of Proceeds.”

 

h.           Notice of Other Sales. Without the prior written consent of MLV,
the Company will not, directly or indirectly, offer to sell, sell, contract to
sell, grant any option to sell or otherwise dispose of any Common Stock (other
than the Placement Shares offered pursuant to this Agreement) or securities
convertible into or exchangeable for Common Stock, warrants or any rights to
purchase or acquire, Common Stock during the period beginning on the date on
which any Placement Notice is delivered to MLV hereunder and ending on the third
(3rd) Trading Day immediately following the final Settlement Date with respect
to Placement Shares sold pursuant to such Placement Notice (or, if the Placement
Notice has been terminated or suspended prior to the sale of all Placement
Shares covered by a Placement Notice, the date of such suspension or
termination); and will not directly or indirectly in any other “at-the-market”
or continuous equity transaction offer to sell, sell, contract to sell, grant
any option to sell or otherwise dispose of any Common Stock (other than the
Placement Shares offered pursuant to this Agreement) or securities convertible
into or exchangeable for Common Stock, warrants or any rights to purchase or
acquire, Common Stock prior to the termination of this Agreement; provided,
however, that such restrictions will not be required in connection with the
Company’s issuance or sale of (i) Common Stock, options to purchase Common Stock
or Common Stock issuable upon the exercise of options, pursuant to any employee
or director stock option or benefits plan, stock ownership plan or dividend
reinvestment plan (but not Common Stock subject to a waiver to exceed plan
limits in its dividend reinvestment plan) of the Company whether now in effect
or hereafter implemented; (ii) Common Stock issuable upon conversion of
securities or the exercise of warrants, options or other rights in effect or
outstanding, and disclosed in filings by the Company available on EDGAR or
otherwise in writing to MLV, and (iii) Common Stock, or securities convertible
into or exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, strategic partners or potential strategic
partners or other investors conducted in a manner so as not to be integrated
with the offering of Common Stock hereby.

 

21

 

 

i.            Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice advise MLV promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document required to be provided to MLV pursuant to this Agreement.

 

j.            Due Diligence Cooperation. During the term of this Agreement, the
Company will cooperate with any reasonable due diligence review conducted by MLV
or its representatives in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior corporate officers, during regular business hours and at
the Company’s principal offices, as MLV may reasonably request.

 

k.          Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
MLV, the Net Proceeds to the Company and the compensation payable by the Company
to MLV with respect to such Placement Shares, and (ii) deliver such number of
copies of each such prospectus supplement to each exchange or market on which
such sales were effected as may be required by the rules or regulations of such
exchange or market.

 

l.            Representation Dates; Certificate. Each time during the term of
this Agreement that the Company:

 

(i)    amends or supplements (other than a prospectus supplement relating solely
to an offering of securities other than the Placement Shares) the Registration
Statement or the Prospectus relating to the Placement Shares by means of a
post-effective amendment, sticker, or supplement but not by means of
incorporation of documents by reference into the Registration Statement or the
Prospectus relating to the Placement Shares;

 

(ii)   files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

 

(iii)  files its quarterly reports on Form 10-Q under the Exchange Act; or

 

22

 

 

(iv)  files a current report on Form 8-K containing amended financial
information (other than information “furnished” pursuant to Items 2.02 or 7.01
of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K relating
to the reclassification of certain properties as discontinued operations in
accordance with Statement of Financial Accounting Standards No. 144) under the
Exchange Act;

 

(Each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date.”)

 

the Company shall furnish MLV (but in the case of clause (iv) above only if MLV
determines that the information contained in such Form 8-K is material) with a
certificate, in the form attached hereto as Exhibit 7(1). The requirement to
provide a certificate under this Section 7(1) shall be waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date on
which the Company files its annual report on Form 10-K. Notwithstanding the
foregoing, (i) upon the delivery of the first Placement Notice hereunder and
(ii) if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
MLV with a certificate under this Section 7(1), then before MLV sells any
Placement Shares, the Company shall provide MLV with a certificate, in the form
attached hereto as Exhibit 7(1), dated the date of the Placement Notice.

 

m.           Legal Opinion. On or prior to the date of the first Placement
Notice given hereunder the Company shall cause to be furnished to MLV written
opinions and a negative assurance letter of Alston & Bird LLP (“Company
Counsel”), or other counsel reasonably satisfactory to MLV, in the form attached
hereto as Exhibit 7(m)(1) and 7(m)(2), respectively. Thereafter, within five (5)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit 7(l)
for which no waiver is applicable, and not more than once per calendar quarter,
the Company shall cause to be furnished to MLV a written letter of Company
Counsel in the form attached hereto as Exhibit 7(m)(2), modified, as necessary,
to relate to the Registration Statement and the Prospectus as then amended or
supplemented; provided that, in lieu of such negative assurance for subsequent
periodic filings under the Exchange Act, counsel may furnish MLV with a letter
(a “Reliance Letter”) to the effect that MLV may rely on the negative assurance
letter previously delivered under this Section 7(m) to the same extent as if it
were dated the date of such letter (except that statements in such prior letter
shall be deemed to relate to the Registration Statement and the Prospectus as
amended or supplemented as of the date of the Reliance Letter)

 

23

 

 

n.           Comfort Letter. On or prior to the date of the first Placement
Notice given hereunder and within five (5) Trading Days after each subsequent
Representation Date, other than pursuant to Section 7(i)(iii), the Company shall
cause its independent accountants to furnish MLV letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n); provided, that if requested by MLV,
the Company shall cause a Comfort Letter to be furnished to MLV within ten (10)
Trading Days of such request following the date of occurrence of any restatement
of the Company’s financial statements. The Comfort Letter from the Company’s
independent accountants shall be in a form and substance reasonably satisfactory
to MLV, (i) confirming that they are an independent public accounting firm
within the meaning of the Securities Act and the PCAOB, (ii) stating, as of such
date, the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

 

o.           Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than MLV.

 

p.           Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor the Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act.

 

q.           No Offer to Sell. Other than an Issuer Free Writing Prospectus
approved in advance by the Company and MLV in its capacity as agent hereunder
pursuant to Section 23, neither MLV nor the Company (including its agents and
representatives, other than MLV in their capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405), required to be filed with the Commission, that constitutes an offer
to sell or solicitation of an offer to buy Placement Shares hereunder.

 

r.            Sarbanes-Oxley Act. The Company will maintain and keep accurate
books and records reflecting its assets and maintain internal accounting
controls in a manner designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and including those policies and
procedures that (i) pertain to the maintenance of records that in reasonable
detail accurately and fairly reflect the transactions and dispositions of the
assets of the Company, (ii) provide reasonable assurance that transactions are
recorded as necessary to permit the preparation of the Company’s consolidated
financial statements in accordance with GAAP, (iii) that receipts and
expenditures of the Company are being made only in accordance with management’s
and the Company’s directors’ authorization, and (iv) provide reasonable
assurance regarding prevention or timely detection of unauthorized acquisition,
use or disposition of the Company’s assets that could have a material effect on
its financial statements. The Company will maintain such controls and other
procedures, including, without limitation, those required by Sections 302 and
906 of the Sarbanes-Oxley Act, and the applicable regulations thereunder that
are designed to ensure that information required to be disclosed by the Company
in the reports that it files or submits under the Exchange Act is recorded,
processed, summarized and reported, within the time periods specified in the
Commission’s rules and forms, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure and to ensure that material information relating to the
Company or the Subsidiaries is made known to them by others within those
entities, particularly during the period in which such periodic reports are
being prepared.

 

24

 

 

8.          Representations and Covenants of MLV. MLV represents and warrants
that it is duly registered as a broker-dealer under FINRA, the Exchange Act and
the applicable statutes and regulations of each state in which the Placement
Shares will be offered and sold, except such states in which MLV is exempt from
registration or such registration is not otherwise required. MLV shall continue,
for the term of this Agreement, to be duly registered as a broker-dealer under
FINRA, the Exchange Act and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such states
in which MLV is exempt from registration or such registration is not otherwise
required, during the term of this Agreement. MLV shall comply with all
applicable law and regulations, including but not limited to Regulation M, in
connection with the transactions contemplated by this Agreement, including the
issuance and sale through MLV of the Placement Shares.

 

9.          Payment of Expenses. The Company will pay all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each Free
Writing Prospectus, in such number as MLV shall deem reasonably necessary, (ii)
the printing and delivery to MLV of this Agreement and such other documents as
may be required in connection with the offering, purchase, sale, issuance or
delivery of the Placement Shares, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to MLV, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to MLV, (iv) the fees and disbursements of the counsel, accountants and
other advisors to the Company, (v) the fees and disbursements of counsel to MLV
up to $25,000; (vi) the fees and expenses of the transfer agent and registrar
for the Common Stock, (vii) the filing fees incident to any review by FINRA of
the terms of the sale of the Placement Shares, and (viii) the fees and expenses
incurred in connection with the listing of the Placement Shares on the Exchange.

 

10.         Conditions to MLV’s Obligations. The obligations of MLV hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by MLV of a due diligence review satisfactory to it in its reasonable
judgment, and to the continuing satisfaction (or waiver by MLV in its sole
discretion) of the following additional conditions:

 

a.           Registration Statement Effective. The Registration Statement shall
have become effective and shall be available for the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

 

25

 

 

b.           No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the Prospectus or documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain any materially untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

c.           No Misstatement or Material Omission. MLV shall not have advised
the Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in MLV’s
reasonable opinion is material, or omits to state a fact that in MLV’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

 

d.           Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any Material Adverse Effect, or any development that could reasonably
be expected to cause a Material Adverse Effect, or a downgrading in or
withdrawal of the rating assigned to any of the Company’s securities (other than
asset backed securities) by any rating organization or a public announcement by
any rating organization that it has under surveillance or review its rating of
any of the Company’s securities (other than asset backed securities), the effect
of which, in the case of any such action by a rating organization described
above, in the reasonable judgment of MLV (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

 

e.           Legal Opinion. MLV shall have received the opinions and negative
assurances of Company Counsel required to be delivered pursuant Section 7(m) on
or before the date on which such delivery of such opinions are required pursuant
to Section 7(m).

 

f.            Comfort Letter. MLV shall have received the Comfort Letter
required to be delivered pursuant Section 7(n) on or before the date on which
such delivery of such letter is required pursuant to Section 7(n).

 



26

 

 

g.           Representation Certificate. MLV shall have received the certificate
required to be delivered pursuant to Section 7(1) on or before the date on which
delivery of such certificate is required pursuant to Section 7(1).

 

h.           No Suspension. Trading in the Common Stock shall not have been
suspended on the Exchange and the Common Stock shall not have been delisted from
the Exchange.

 

i.            Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(1), the Company shall have furnished
to MLV such appropriate further information, certificates and documents as MLV
may reasonably request. All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof. The Company will
furnish MLV with such conformed copies of such opinions, certificates, letters
and other documents as MLV shall reasonably request.

 

j.            Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.

 

k.          Approval for Listing. The Placement Shares shall either have been
approved for listing on the Exchange, subject only to notice of issuance, or the
Company shall have filed an application for listing of the Placement Shares on
the Exchange at, or prior to, the issuance of any Placement Notice.

 

l.            No Termination Event. There shall not have occurred any event that
would permit MLV to terminate this Agreement pursuant to Section 13(a).

 

11.         Indemnification and Contribution.

 

(a)     Company Indemnification. The Company agrees to indemnify and hold

 

harmless MLV, its partners, members, directors, officers, employees and agents
and each person, if any, who controls MLV within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act as follows:

 

(i)          against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

27

 

 

(ii)         against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 11(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

 

(iii)        against any and all expense whatsoever, as incurred (including the
fees and disbursements of counsel), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by MLV expressly for use in the Registration Statement (or any amendment
thereto), or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto).

 

(b)          MLV Indemnification. MLV agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 11(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto) in reliance upon and in conformity with information relating to MLV and
furnished to the Company in writing by MLV expressly for use therein.

 

28

 

 

(c)          Procedure. Any party that proposes to assert the right to be
indemnified under this Section 11 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 11, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 11 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 11 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable detail.
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
11 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent (1) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

29

 

 

(d)          Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 11 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company or MLV, the
Company and MLV will contribute to the total losses, claims, liabilities,
expenses and damages (including any investigative, legal and other expenses
reasonably incurred in connection with, and any amount paid in settlement of,
any action, suit or proceeding or any claim asserted, but after deducting any
contribution received by the Company from persons other than MLV, such as
persons who control the Company within the meaning of the Securities Act or the
Exchange Act, officers of the Company who signed the Registration Statement and
directors of the Company, who also may be liable for contribution) to which the
Company and MLV may be subject in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and MLV on
the other hand. The relative benefits received by the Company on the one hand
and MLV on the other hand shall be deemed to be in the same proportion as the
total Net Proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by MLV
(before deducting expenses) from the sale of Placement Shares on behalf of the
Company. If, but only if, the allocation provided by the foregoing sentence is
not permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and MLV, on the other hand, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or MLV, the intent
of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
MLV agree that it would not be just and equitable if contributions pursuant to
this Section 11(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 11(d) shall be deemed to
include, for the purpose of this Section 11(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section
11(c) hereof. Notwithstanding the foregoing provisions of this Section 11(d),
MLV shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 11(d), any person who
controls a party to this Agreement within the meaning of the Securities Act or
the Exchange Act, and any officers, directors, partners, employees or agents of
MLV, will have the same rights to contribution as that party, and each officer
and director of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 11(d), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 11(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 11(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 11(c) hereof.

 

30

 

 

12.         Representations and Agreements to Survive Delivery. The indemnity
and contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of MLV, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement.

 

13.         Termination.

 

a.           MLV may terminate this Agreement, by notice to the Company, as
hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any Material Adverse Effect, or any development that is
reasonably likely to have a Material Adverse Effect or, in the sole judgment of
MLV, is material and adverse and makes it impractical or inadvisable to market
the Placement Shares or to enforce contracts for the sale of the Placement
Shares, (2) if there has occurred any material adverse change in the financial
markets in the United States or the international financial markets, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of MLV, impracticable or
inadvisable to market the Placement Shares or to enforce contracts for the sale
of the Placement Shares, (3) if trading in the Common Stock has been suspended
or limited by the Commission or the Exchange, or if trading generally on the
Exchange has been suspended or limited, or minimum prices for trading have been
fixed on the Exchange, (4) if any suspension of trading of any securities of the
Company on any exchange or in the over-the-counter market shall have occurred
and be continuing, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities. Any such termination shall be without liability of any party
to any other party except that the provisions of Section 9 (Payment of
Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination. If MLV
elects to terminate this Agreement as provided in this Section 13(a), MLV shall
provide the required notice as specified in Section 14 (Notices).

 

b.           The Company shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
9 (Payment of Expenses), Section 11 (Indemnification and Contribution), Section
12 (Representations and Agreements to Survive Delivery), Section 18 (Governing
Law and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction)
hereof shall remain in full force and effect notwithstanding such termination.

 

31

 

 

c.           MLV shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
9 (Payment of Expenses), Section 11 (Indemnification and Contribution), Section
12 (Representations and Agreements to Survive Delivery), Section 18 (Governing
Law and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction)
hereof shall remain in full force and effect notwithstanding such termination.

 

d.           Unless earlier terminated pursuant to this Section 13, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through MLV on the terms and subject to the conditions set
forth herein except that the provisions of Section 9 (Payment of Expenses),
Section 11 (Indemnification and Contribution), Section 12 (Representations and
Agreements to Survive Delivery), Section 18 (Governing Law and Time; Waiver of
Jury Trial) and Section 19 (Consent to Jurisdiction) hereof shall remain in full
force and effect notwithstanding such termination.

 

e.           This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 9 (Payment
of Expenses), Section 11 (Indemnification and Contribution), Section 12
(Representations and Agreements to Survive Delivery), Section 18 (Governing Law
and Time; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction) shall
remain in full force and effect. Upon termination of this Agreement, the Company
shall not have any liability to MLV for any discount, commission or other
compensation with respect to any Placement Shares not otherwise sold by MLV
under this Agreement.

 

f.            Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by MLV or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

 

14.         Notices. All notices or other communications required or permitted
to be given by any party to any other party pursuant to the terms of this
Agreement shall be in writing, unless otherwise specified, and if sent to MLV,
shall be delivered to:

 

MLV & Co. LLC 

1251 Avenue of the Americas, 41st Floor

New York, New York 10020 

Attention:         General Counsel 

Telephone:       (212) 542-5870 

Email:              dcolucci@mlvco.com

 

with a copy to: 

LeClairRyan, A Professional Corporation

 

32

 

  

885 Third Avenue 

New York, NY 10022 

Attention:        James T. Seery 

Telephone:      (973) 491-3315 

Email:              james.seery@leclairryan.com

 

and if to the Company, shall be delivered to:

 

TG Therapeutics, Inc. 

787 Seventh Avenue, 48th Floor 

Attention:       Sean A. Power 

Telephone:     [(212) 554-4484] 

Email:             sp@tgtxinc.com

 

with a copy to:

 

Alston & Bird LLP 

90 Park Avenue 

New York, NY 10016 

Attention:      Mark F. McElreath, Esq. 

Telephone:     (212) 210-9595 

Email:            mark.mcelreath@alston.com

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally, by email, or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day, (ii) on the
next Business Day after timely delivery to a nationally-recognized overnight
courier and (iii) on the Business Day actually received if deposited in the U.S.
mail (certified or registered mail, return receipt requested, postage prepaid).
For purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

33

 

 

15.         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the Company and MLV and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section
11 hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party.

 

16.         Adjustments for Stock Splits. The parties acknowledge and agree that
all share-related numbers contained in this Agreement shall be adjusted to take
into account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.

 

17.         Entire Agreement; Amendment; Severability. This Agreement (including
all schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and MLV. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

 

18.         GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF
DAY REFER TO NEW YORK CITY TIME. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

19.         CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

34

 

 

20.         Use of Information. MLV may not use any information gained in
connection with this Agreement and the transactions contemplated by this
Agreement, including due diligence, to advise any party with respect to
transactions not expressly approved by the Company.

 

21.         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.

 

22.         Effect of Headings. The section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

 

23.         Permitted Free Writing Prospectuses.

 

The Company represents, warrants and agrees that, unless it obtains the prior
consent of MLV, and MLV represents, warrants and agrees that, unless it obtains
the prior consent of the Company, it has not made and will not make any offer
relating to the Placement Shares that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission. Any such free
writing prospectus consented to by MLV or by the Company, as the case may be, is
hereinafter referred to as a “Permitted Free Writing Prospectus.” The Company
represents and warrants that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 23 hereto are Permitted Free Writing
Prospectuses.

 

24.         Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

a.           MLV is acting solely as agent in connection with the public
offering of the Placement Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and MLV, on the other hand, has
been or will be created in respect of any of the transactions contemplated by
this Agreement, irrespective of whether or not MLV has advised or is advising
the Company on other matters, and MLV has no obligation to the Company with
respect to the transactions contemplated by this Agreement except the
obligations expressly set forth in this Agreement;

 

35

 

 

b.           it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

c.           MLV has not provided any legal, accounting, regulatory or tax
advice with respect to the transactions contemplated by this Agreement and it
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;

 

d.           it is aware that MLV and its affiliates are engaged in a broad
range of transactions which may involve interests that differ from those of the
Company and MLV has no obligation to disclose such interests and transactions to
the Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; and

 

e.           it waives, to the fullest extent permitted by law, any claims it
may have against MLV for breach of fiduciary duty or alleged breach of fiduciary
duty in connection with the sale of Placement Shares under this Agreement and
agrees that MLV shall not have any liability (whether direct or indirect, in
contract, tort or otherwise) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on its behalf or in right of it
or the Company, employees or creditors of Company, other than in respect of
MLV’s obligations under this Agreement and to keep information provided by the
Company to MLV and MLV’s counsel confidential to the extent not otherwise
publicly-available.

 

25.         Definitions.

 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act.

 

“Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),” “Rule 430B,” and
“Rule 433” refer to such rules under the Securities Act.

 

36

 

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by MLV outside of
the United States.

 

[Remainder of the page intentionally left blank]

 

37

 

 

 

If the foregoing correctly sets forth the understanding between the Company and
MLV, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and MLV.

 

  Very truly yours,       TG THERAPEUTICS, INC.       By: /s/ Sean A. Power    
Sean A. Power     Chief Financial Officer         ACCEPTED as of the date
first-above   written:       MLV & CO. LLC       By: /s/ Dean Colucci     Dean
Colucci     President and Chief Operating Officer

 

38

 

 

SCHEDULE 1

 



 



 

FORM OF PLACEMENT NOTICE

 



 

 

From:               TG Therapeutics, Inc.

 

To:                   MLV & Co. LLC

 

Attention:      Patrice McNicoll

 

Subject:   At-the-Market Issuance—Placement Notice

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the
At-the-Market Issuance Sales Agreement between TG Therapeutics, Inc., a Delaware
corporation (the “Company”), and MLV & Co. LLC (“MLV”), dated June 21, 2013, the
Company hereby requests that MLV sell up to [_______] shares of the Company’s
Common Stock, $0.001 par value per share, at a minimum market price of
$       per share, during the time period beginning [month, day, time] and
ending [month, day, time].

 

 

 

 

SCHEDULE 2

 



 

 

Compensation

 



 

 

The Company shall pay to MLV in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to up to 3.0% of the gross proceeds
from each sale of Placement Shares.

 

 

 

 

SCHEDULE 3

 



 

 

Notice Parties

 



 



 

The Company

 

Sean Power sp@tgtxinc.com



 

MLV

 

Randy Billhardt rbillhardt@mlvco.com     Dean Colucci dcolucci@mlvco.com    
Matthew Feinberg mfeinberg@mlvco.com     Ryan Loforte rloforte@mlvco.com    
Patrice McNicoll pmcnicoll@mlvco.com     Miranda Toledano mtoledano@mlvco.com

 

With a copy to mlvatmdesk@mlvco.com

 

 

 

 

SCHEDULE 6(g)

 



 

 

Subsidiaries

 



 



 

Ariston Pharmaceuticals, Inc.



TG Biologics, Inc.

 

 

 

 

 

EXHIBIT 7(1)

 

Form of Representation Date Certificate

 

This Representation Date Certificate (this “Certificate”) is executed and
delivered in connection with Section 7(1) of the At-the-Market Issuance Sales
Agreement (the “Agreement”), dated June 21, 2013, and entered into between TG
Therapeutics, Inc. (the “Company”) and MLV & Co. LLC. All capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Agreement.

 

The Company hereby certifies as follows:

 

1.          As of the date of this Certificate (i) the Registration Statement
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein not misleading and (ii) neither the Registration Statement
nor the Prospectus contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading for this paragraph 1 to be true.

 

2.          Each of the representations and warranties of the Company contained
in the Agreement were, when originally made, and are, as of the date of this
Certificate, true and correct in all material respects.

 

3.          Except as waived by MLV in writing, each of the covenants required
to be performed by the Company in the Agreement on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement, has been duly, timely and fully performed
in all material respects and each condition required to be complied with by the
Company on or prior to the date of the Agreement, this Representation Date, and
each such other date prior to the date hereof as set forth in the Agreement has
been duly, timely and fully complied with in all material respects.

 

4.          Subsequent to the date of the most recent financial statements in
the Prospectus, and except as described in the Prospectus, including
Incorporated Documents, there has been no Material Adverse Effect.

 

5.          No stop order suspending the effectiveness of the Registration
Statement or of any part thereof has been issued, and no proceedings for that
purpose have been instituted or are pending or threatened by any securities or
other governmental authority (including, without limitation, the Commission).

 

6.          No order suspending the effectiveness of the Registration Statement
or the qualification or registration of the Placement Shares under the
securities or Blue Sky laws of any jurisdiction are in effect and no proceeding
for such purpose is pending before, or threatened, to the Company’s knowledge or
in writing by, any securities or other governmental authority (including,
without limitation, the Commission).

 

 

 

 

The undersigned has executed this Officer’s Certificate as of the date first
written above.

 

  TG THERAPEUTICS, INC.         By:           Name:           Title:  

 

 

 

 



 



EXHIBIT 7(m)(1)

 

Form of Legal Opinion

 

1)The Company/Subsidiary is a corporation duly formed and validly existing in
good standing under the laws of the State of Delaware.

 

2)The Company/Subsidiary is duly qualified to do business as a foreign
corporation in each jurisdiction in which the Company/Subsidiary owns any
material property or conducts any material business or in which the failure to
be qualified as a foreign corporation would have a Material Adverse Effect.

 

3)The Company/Subsidiary has the corporate power to own, lease and operate its
properties and conduct its business as described in the Registration Statement
and the Prospectus.

 

4)The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Sales Agreement has been duly authorized
by all necessary corporate action on the part of the Company.

 

5)The Placement Shares, when issued and delivered by the Company in accordance
with the terms of the Sales Agreement against payment of the consideration set
forth therein, will be duly authorized, validly issued, fully paid and
nonassessable.

 

6)The issuance and sale of the Placement Shares by the Company is not subject to
preemptive or other similar rights arising under the charter or bylaws of the
Company or under any agreement to which the Company is a party.

 

7)The execution, delivery and performance of the Sales Agreement by the Company
and the transactions contemplated thereby do not conflict with, or result in any
breach of, or constitute a default under (nor constitute an event that with
notice, lapse of time or both would constitute a breach of or default under),
(i) the charter or bylaws of the Company, (ii) any agreement to which the
Company is a party or (iii) any Applicable Law or, to our knowledge, any decree,
judgment or order applicable to the Company (other than state and foreign
securities or blue sky laws, as to which we express no opinion), except in the
case of clauses (ii) and (iii) for such conflicts, breaches or defaults, which
individually or in the aggregate could not be reasonably expected to have a
Material Adverse Effect..

 

8)No approval, notice to, consent, authorization or order of any court or
governmental agency, body or official is required to be made or obtained to
permit the Company to issue and sell the Placement Shares, other than as may be
required under the Securities Act, the Exchange Act, blue sky laws of any state,
the NASDAQ Capital Market, or the rules and regulations of the Financial
Industry Regulatory Authority (“FINRA”).

 



 

 

 

 

9)To our knowledge, except as described in the Registration Statement and the
Prospectus, there are no persons with registration rights or other similar
rights to have any securities of the Company registered pursuant to the
Registration Statement.

 

10)The Registration Statement, as of the date it became effective under the
Securities Act and as of the date hereof, and the Prospectus, as of its date and
the date hereof (in each case other than the financial statements and schedules
and other financial data included or incorporated by reference therein, as to
which we express no opinion), complied as to form in all material respects with
the requirements of the Securities Act and the rules and regulations of the
Commission promulgated thereunder.

 

11)The Registration Statement has become effective under the Securities Act and,
to our knowledge, no stop order suspending the effectiveness of the Registration
Statement has been issued under the Securities Act and no proceedings for that
purpose have been instituted or are pending or threatened by the Commission. The
Prospectus has been filed in the manner and within the time period required by
Rule 424(b) under the Securities Act.

 

12)The Company is not an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended, (the “1940 Act”) or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.

 

 

 

 

 

 

EXHIBIT 7(m)(2)

 

Form of Negative Assurance Letter

 

We have reviewed the Registration Statement and the Prospectus and participated
in conferences with officers and other representatives of the Company,
representatives of independent public accountants for the Company at which the
contents of the Registration Statement and the Prospectus and related matters
were discussed, and although we are not passing upon, and do not assume any
responsibility for, the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the Registration Statement and the
Prospectus and have not made any independent check or verification thereof,
during the course of such participation, nothing has come to our attention that
leads us to believe that the Registration Statement, at the time such
Registration Statement became effective and as of the date of the Sales
Agreement, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading or that the Prospectus, as of the date of the
Sales Agreement or the date hereof, included or includes an untrue statement of
a material fact or omitted or omits to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading (it being understood that we express no belief
with respect to the financial statements, financial schedules and other
financial or statistical data included or incorporated by reference in, or
excluded from, the Registration Statement or the Prospectus).

 

 

 



 

 

 

 

 

EXHIBIT 23

 

Permitted Issuer Free Writing Prospectuses

 

None.

 

 

